Citation Nr: 0945509	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for the residuals of a cortical fracture, proximal phalanx, 
of the left 5th (small) finger.  

2.  Entitlement to service connection for status-post open 
reduction and internal fixation of a right ankle fracture.  

3.  Entitlement to service connection for a compression 
fracture of the lumbar spine at the L3 level with 
retrolisthesis of the L5 and S1 levels.  

4.  Entitlement to service connection for a left knee injury.  

5.  Entitlement to service connection for a mental disorder.  

6.  Entitlement to service connection for a kidney disorder, 
claimed as chronic kidney stones.  

7.  Entitlement to service connection for bronchitis.  

8.  Entitlement to service connection for a condition of the 
tonsils.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1997 to 
September 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, granting service connection for the 
residuals of a fracture of the 5th left finger and assigning 
a noncompensable disability rating, and denying the remainder 
of the claims presently on appeal.  

The Veteran was scheduled for a hearing before a Travel Board 
Member in August 2007 at the RO in St. Petersburg, Florida.  
However, the Veteran failed to report to his scheduled 
hearing, and as of yet, VA has received no explanation as to 
the Veteran's failure to report and no request by the Veteran 
to reschedule his hearing.  As such, the Veteran's request 
for a hearing is deemed withdrawn.  






FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a cortical 
fracture of the left small finger is manifested by subjective 
complaints of pain; it is not manifested by objective 
evidence of deformity, ankylosis, or amputation of part or 
all of the digit.  

2.  The Veteran's right ankle fracture was incurred as a 
result of willful misconduct, and as such, service connection 
is not warranted.  

3.  The Veteran's compression fracture of the lumbar spine 
was incurred as a result of willful misconduct, and as such, 
service connection is not warranted.  

4.  The Veteran does not have a current diagnosis of a left 
knee disorder.  

5.  Service connection is not permitted for the Veteran's 
substance abuse disorder or his personality disorder, and his 
bipolar disorder did not manifest during, or as a result of, 
his active military service.  

6.  The Veteran's kidney stones did not manifest during, or 
as a result of, his active military service.  

7.  Bronchitis did not manifest during, or as a result of, 
active military service.  

8.  Tonsillitis did not manifest during, or as a result of, 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
compensable disability rating for the residuals of a cortical 
fracture, proximal phalanx, of the left 5th (small) finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230, 5156 (2009).  

2.  The criteria for establishing entitlement to service 
connection for status-post open reduction and internal 
fixation of a right ankle fracture have not been met.  
38 U.S.C.A. § 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(d) (2009).  

3.  The criteria for establishing entitlement to service 
connection for a compression fracture of the lumbar spine 
have not been met.  38 U.S.C.A. § 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.301(d) (2009).  

4.  The criteria for establishing entitlement to service 
connection for a left knee disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The criteria for establishing entitlement to service 
connection for a mental disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

6.  The criteria for establishing entitlement to service 
connection for a kidney disorder, claimed as chronic kidney 
stones, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

7.  The criteria for establishing entitlement to service 
connection for bronchitis have not been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

8.  The criteria for establishing entitlement to service 
connection for a condition of the tonsils have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.  

Regarding the Veteran's claims of entitlement to service 
connection, the duty to notify was satisfied by way of 
letters sent to the Veteran in August 2001 and January 2002 
that fully addressed all notice elements listed under 
38 C.F.R. § 3.159(b)(1) and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Even 
though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of the claims in the May 2007 supplemental 
statement of the case (SSOC), because the claims are being 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the Veteran.  See Dingess/Hartman, 19 
Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
a left knee injury because there is no evidence to satisfy 
the first or second McLendon criteria discussed above.  
Specifically, there is no evidence demonstrating that the 
Veteran has a currently diagnosed left knee disorder, and 
there is no evidence of a chronic left knee injury during 
military service.  Therefore, the Veteran was not prejudiced 
by the lack of VA examination.

The Board also recognizes that the Veteran has not received 
additional VA examination for his left little finger claim 
since October 2002.  However, the Veteran has not submitted 
any evidence, or any correspondence, suggesting that his 
disability has increased in severity since the October 2002 
VA examination.  New VA examination is necessary if there is 
a need to verify the current severity of a disability.  38 
C.F.R. § 3.327(a).  When the evidence indicates that a 
condition may have become more severe, a contemporaneous 
examination is required.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In this case, there is no reason to verify 
the current severity of the Veteran's disabilities, as there 
is no evidence of record suggesting that the Veteran's left 
little finger has worsened or been amputated.  

In any event, VA's Office of General Counsel (OGC) has 
determined that the Board is not required to remand an 
appealed disability benefits claim solely because of the 
passage of time since an otherwise adequate examination 
report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such 
examination is adequate for purposes of the Board's 
determination unless the Veteran asserts that the disability 
in question has undergone an increase in severity since the 
time of the examination.  Id.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in October 2002, and VA has obtained these 
records as well as the records of the Veteran's outpatient 
treatment with VA.  Significantly, neither the Veteran nor 
his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Entitlement to an Increased Disability Rating

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Compensable Disability Rating for a Fracture of the 5th Left 
Finger

The Veteran contends that he is entitled to an initial 
compensable disability rating for the residuals of a cortical 
fracture, proximal phalanx, of the left 5th (small) finger 
(hereinafter a "left small finger disability").  However, 
as there is no evidence of amputation of the left small 
finger, a noncompensable disability evaluation is the highest 
disability rating available for a left small finger 
disability.  As such, the Veteran's claim must be denied.  

For historical purposes, the Veteran was granted service 
connection for a left small finger disability in a July 2003 
rating decision.  A noncompensable disability rating was 
assigned under Diagnostic Code 5227, effective as of 
September 12, 2000.  The Veteran appealed this decision to 
the Board in November 2004, contending that he was entitled 
to an initial compensable disability rating.  

Diagnostic Code 5227 is used for rating limitation of motion 
of the ring or little finger.  A noncompensable rating (0 
percent) - the highest available rating - is warranted when 
there is evidence of favorable or unfavorable ankylosis of 
the little finger.  See 38 C.F.R. § 4.71a (2009).  Therefore, 
the Veteran is already receiving the highest disability 
evaluation available under Diagnostic Code 5227.  A Note to 
Diagnostic Code 5227 instructs the rater to also consider 
whether evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  A 10 percent disability rating is 
warranted for amputation of the little finger without 
metacarpal resection at the proximal interphalangeal joint or 
proximal thereto, and a 20 percent disability rating is 
warranted for amputation of the little finger with metacarpal 
resection (more than one-half of the bone being lost).  

According to an X-ray taken during the Veteran's October 2002 
VA examination, the Veteran's left hand was normal.  The 
bones and soft tissue were within normal limits, suggesting 
that the Veteran's left fifth finger was not amputated.  The 
record contains no further evidence regarding the Veteran's 
left fifth finger.  As such, a higher disability rating is 
not warranted under Diagnostic Code 5156 because the evidence 
does not suggest that the Veteran's left fifth finger is 
amputated.  

According to letters received by the VA in January 2003 and 
November 2004 from the Veteran's mother, the Veteran injured 
his left little finger during active duty.  The January 2003 
letter notes that this occurred when the Veteran hit his hand 
on a mortar tube.  However, the fact that the Veteran 
fractured his left little finger during active duty is not in 
dispute and does not suggest that the Veteran is entitled to 
a higher disability rating.  Therefore, while the Board has 
considered these statements, they are not relevant to the 
Veteran's claim.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Applying the DeLuca criteria to the Veteran's claim, the 
Board concludes that the Veteran is not entitled to an 
increased disability rating.  There is no evidence of record 
suggesting that the Veteran suffers any impairment as a 
result of his left little finger fracture.  According to the 
October 2002 VA examination, the Veteran's left hand was 
normal.  The record contains no medical evidence suggesting 
that the Veteran has sought medical treatment for this 
condition since his active military service.  Therefore, the 
evidence demonstrates that the Veteran is not entitled to a 
higher initial disability evaluation based on the DeLuca 
criteria.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court in 
the case of Fenderson v. West would be in order.  See 12 Vet. 
App. 119 (1999).  However, at no time since the grant of 
service connection has the Veteran's symptomatology warranted 
a higher disability rating.  A noncompensable disability 
evaluation is the highest rating available under Diagnostic 
Code 5227.  There is no evidence of impairment as a result of 
this injury and no evidence of amputation of all or part of 
the little finger at any time during the pendency of the 
Veteran's claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability rating for the residuals 
of a fracture of the left small finger must be denied.
Claims of Entitlement to Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Right Ankle Fracture

The Veteran contends that he is entitled to service 
connection for the residuals of a right ankle fracture.  
However, while the evidence of record demonstrates that the 
Veteran did injure his right ankle during military service, 
VA has made a formal finding that this was due to willful 
conduct on the part of the Veteran.  Service connection is 
not warranted for a disability that was the result of a 
Veteran's own willful misconduct or the abuse of alcohol.  38 
C.F.R. §§ 3.1(n), 3.301(c).  As such, service connection is 
not permitted in this case.  

The Veteran's service treatment records demonstrate that the 
Veteran fell down a flight of stairs in September 1998.  As a 
result of this injury, the Veteran suffered a bimalleolar 
fracture of the right ankle.  The treatment records note that 
the Veteran had been drinking alcohol that night, and his 
blood alcohol content was found to be 178 milligrams (mg) per 
deciliter (dl).  An open reduction with internal fixation of 
the right ankle was performed in September 1998, and the 
fracture was repaired with screws.  

In July 2003, VA made a formal finding that the Veteran's 
right ankle fracture was a result of willful misconduct and 
not incurred in the line of duty.  VA noted that the 
Veteran's service treatment records did not indicate whether 
the Veteran's injury was incurred in the line of duty, and as 
such, VA was to make its own formal decision in this case.  
It was noted that the evidence of record demonstrated that 
the Veteran had a blood alcohol concentration of 0.178 
percent, and that it was presumed if the blood alcohol 
concentration was 0.10 percent or more that the Veteran was 
under the influence of intoxicating liquors.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(2).  The Board agrees with the July 2003 
finding that the Veteran's right ankle fracture was a result 
of willful misconduct.  

As already noted, compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  With 
respect to alcohol and drug abuse, § 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  

Moreover, §8052 amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2009).  

Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Based on the above facts, the Board must find that the 
Veteran is not entitled to service connection for a right 
ankle fracture.  The evidence of record demonstrates that the 
Veteran fell down a flight of stairs while drinking alcohol.  
Upon his arrival to the hospital, he was tested and found to 
have a blood alcohol concentration of 0.178 percent.  This 
evidence demonstrates that the Veteran suffered an immediate 
injury while intoxicated, and as such, this injury was the 
result of willful misconduct.  Service connection is not 
warranted.  

As a final matter, the Board has considered a letter from the 
Veteran's mother dated November 2004.  According to the 
Veteran's mother, the Veteran may not have been affected by 
his blood alcohol level of 0.178 percent because of the 
history of extensive drinking in his "dorm."  However, the 
Board is not persuaded by this argument.  The Veteran's 
mother has submitted no evidence suggesting that the Veteran 
would not be intoxicated with a blood alcohol level of 0.178 
percent.  Therefore, while the Board has considered the 
testimony of the Veteran's mother, it is not persuasive and 
it does not demonstrate that the Veteran was not intoxicated 
when he fell down a flight of stairs in September 1998.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a right ankle fracture must be 
denied.

Lumbar Spine Condition 

The Veteran contends that he is entitled to service 
connection for the residuals of a lumbar spine injury.  
However, while the evidence of record demonstrates that the 
Veteran did injure his spine during military service, VA has 
made a formal finding that this was due to willful conduct on 
the part of the Veteran.  Service connection is not warranted 
for a disability that was the result of a Veteran's own 
willful misconduct or the abuse of alcohol.  38 C.F.R. §§ 
3.1(n), 3.301(c).  As such, service connection is not 
permitted in this case.  

The Veteran's service treatment records demonstrate that the 
Veteran fell down a flight of stairs in September 1998.  As a 
result of this injury, the Veteran suffered a compression 
fracture of the lumbar spine at the L3 level with a grade I 
retrolisthesis.  The treatment records note that the Veteran 
had been drinking alcohol that night, and his blood alcohol 
content was found to be 178 mg per dl.  The treatment records 
do not demonstrate that the Veteran received any further 
treatment for his back injury during his military service.  

In July 2003, VA made a formal finding that the Veteran's 
compression fracture of the lumbar spine was a result of 
willful misconduct and not incurred in the line of duty.  VA 
noted that the Veteran's service treatment records did not 
indicate whether the Veteran's injury was incurred in the 
line of duty, and as such, VA was to make its own formal 
decision in this case.  It was noted that the evidence of 
record demonstrated that the Veteran had a blood alcohol 
concentration of 0.178 percent, and that it was presumed if 
the blood alcohol concentration was 0.10 percent or more that 
the Veteran was under the influence of intoxicating liquors.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  38 
C.F.R. § 3.301(c)(2).  The Board agrees with the July 2003 
finding that the Veteran's compression fracture of the lumbar 
spine was a result of willful misconduct.  

As already noted, compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2009).  With 
respect to alcohol and drug abuse, § 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective 
for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a Veteran's 
own alcohol or drug abuse.  

Moreover, §8052 amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) 
(2009).  

Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Based on the above facts, the Board must find that the 
Veteran is not entitled to service connection for a 
compression fracture of the lumbar spine.  The evidence of 
record demonstrates that the Veteran fell down a flight of 
stairs while drinking alcohol.  Upon his arrival to the 
hospital, he was tested and found to have a blood alcohol 
concentration of 0.178 percent.  This evidence demonstrates 
that the Veteran suffered an immediate injury while 
intoxicated, and as such, this injury was the result of 
willful misconduct.  As such, service connection is not 
permitted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for the residuals of a compression 
fracture of the lumbar spine must be denied.

Left Knee Disorder

The Veteran contends that he is entitled to service 
connection for a left knee disorder.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a current left knee disorder.  
As such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran was seen with complaints of left knee pain on one 
occasion in February 2000.  The Veteran reported having left 
knee pain for the past three days after falling on his knee 
while snowboarding.  The Veteran noted that he took Motrin to 
treat the pain.  The treating physician noted that the 
Veteran had no prior history of knee pain and a diagnosis of 
a possible left knee sprain.  The Veteran's service treatment 
records contain no further treatment for a left knee 
condition during his military service. 

The Veteran's post-service treatment records demonstrate that 
the Veteran's in-service complaints of left knee pain were 
acute and transitory.  Upon filing his claim, the Veteran was 
afforded a VA examination in October 2002.  The Veteran 
reported having lower back pain and right ankle pain.  
However, there was no mention of left knee pain during this 
examination.  In fact, the record contains no medical 
evidence since February 2000 indicating that the Veteran has 
been treated for left knee pain or complained about his left 
knee in any way.  There is no evidence of a currently 
diagnosed left knee disorder.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of a left knee 
disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

As a final matter, the Board has considered the argument 
provided by the Veteran's mother in a letter dated November 
2004.  According to the Veteran's mother, the Veteran injured 
his knee during military service while on a snowboard and he 
continued to have difficulty bending his left knee.  While 
the Veteran's mother may believe that he suffers from a left 
knee disability, VA has received no evidence suggesting that 
she has received the medical training necessary to offer such 
a medical opinion.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran's mother's opinion that the Veteran 
has a current left knee disability is not competent evidence 
of a current diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left knee disorder must be 
denied.



	(CONTINUED ON NEXT PAGE)
Mental Disorder

The Veteran contends that he is entitled to service 
connection for a mental disorder.  However, the preponderance 
of the evidence of record demonstrates that the Veteran's 
current mental disorder did not manifest during, or as a 
result of, his military service.  Furthermore, service 
connection is not permitted as a matter of law for the 
Veteran's diagnoses of alcohol dependence and antisocial 
personality disorder.  Service connection is, therefore, not 
warranted in this case.  

The Veteran's service treatment records demonstrate that the 
Veteran was not diagnosed with a mental disorder during his 
military service for which service connection may be granted.  
A November 1998 in-service treatment record notes that the 
Veteran was diagnosed with alcohol abuse, and in August 1999, 
the Veteran's mental status examination was noted to be 
within normal limits.  The Veteran was later diagnosed with 
alcohol dependence in July 2000.  As already noted, 
compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2008).  With respect to alcohol 
and drug abuse, § 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 
1388, 1388-351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a Veteran's own alcohol or drug abuse.  
Therefore, the Veteran's service treatment records do not 
demonstrate that the Veteran was diagnosed with a mental 
condition during his active military service for which 
service connection may be granted.  

The Veteran's post-service treatment records demonstrate that 
the Veteran has continued to receive diagnoses of substance 
abuse.  A November 2001 VA outpatient treatment record 
diagnosed the Veteran with alcohol abuse and a substance-
induced mood disorder.  The same diagnoses were also assigned 
in January 2002 and June 2003.  Also, according to an October 
2002 VA mental examination, the Veteran suffered from 
polysubstance dependence and abuse.  The examiner noted that 
the Veteran had a history of substance abuse and that he 
continued to exhibit drug seeking behavior.  

The Veteran was also diagnosed with an antisocial personality 
disorder according to the January 2002 and June 2003 VA 
outpatient treatment records noted above.  However, 38 C.F.R. 
§ 3.303(c) automatically excludes certain congenital or 
developmental disorders from service connection, such as 
personality disorders and mental deficiency.  It is true that 
service connection for such a disorder can be granted if 
there is probative evidence of additional disability from 
aggravation during service.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 19, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  
However, the Veteran's service treatment records make no 
mention of a personality disorder, and there is no evidence 
of record suggesting that the Veteran's personality disorder 
was in any way aggravated by his military service.  

Finally, the evidence of record demonstrates that the Veteran 
has been noted to have diagnoses of bipolar disorder.  This 
was noted during VA outpatient treatment in April 2007.  
While service connection is available for a mental condition 
such as bipolar disorder, there is no evidence of record 
suggesting that the Veteran is entitled to service connection 
for his bipolar disorder.  As already noted, to establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) 
(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)).  

In the present case, there is no evidence of a mental 
disorder during the Veteran's military service.  The only 
diagnoses assigned during active duty were alcohol dependence 
and alcohol abuse.  However, as discussed in detail above, 
willful abuse of alcohol is not a disorder for which service 
connection is warranted.  In addition, there is no medical 
evidence of record suggesting that there is any relationship 
between the Veteran's currently diagnosed bipolar disorder 
and his military service.  As such, the Board finds that 
service connection is not warranted for a mental disorder, to 
include alcohol abuse, an antisocial personality disorder, or 
bipolar disorder.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a mental disorder must be denied.

Kidney Stones

The Veteran contends that he is entitled to service 
connection for a chronic kidney condition manifested by 
kidney stones.  However, there is no medical evidence of 
record suggesting that the Veteran's kidney stones of April 
2002 and May 2002 was a chronic condition that manifested 
during, or as a result of, active military service.  As such, 
service connection is not warranted for kidney stones.  

The Veteran's service treatment records are silent as to 
treatment for, or complaints of, kidney stones.  There are no 
references to kidney stones or any other disorder of the 
genitourinary system.  When there is no evidence of a chronic 
condition during service, or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

In the present case, the Veteran's post-service treatment 
records do not demonstrate that the Veteran has suffered from 
a chronic disorder manifested by kidney stones since his 
separation from active duty.  Treatment records from May 2002 
note that the Veteran began experiencing left flank pain in 
April 2002.  A pyelogram revealed a uretal stone in May 2002.  
The Veteran reported a history of uretal stones that began 
during his military service in 1998, as well as a history of 
nephrolithiasis.  However, as already noted, there is no 
evidence of record demonstrating that the Veteran was ever 
treated for kidney stones or nephrolithiasis during his 
military service.  

There is also no evidence of record suggesting that the 
Veteran has suffered from kidney stones since May 2002.  The 
record contains a treatment record from July 2004 in which it 
is noted that the Veteran was complaining of recurrent kidney 
stones.  However, there is no mention of any treatment for 
this condition and there is no confirmation that the Veteran 
was in fact suffering from a kidney stone at this time.  
Therefore, it appears that the Veteran's kidney stone 
condition of May 2002 was an acute and transitory disorder 
that resolved upon treatment.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for chronic 
kidney stones.  The Veteran's service treatment records are 
silent regarding complaints of, or treatment for, kidney 
stones.  Additionally, the evidence fails to demonstrate that 
the Veteran suffers from a chronic condition manifested by 
kidney stones.  The only evidence of record of treatment for 
kidney stones is from May 2002, suggesting that this disorder 
resolved upon treatment.  Without any evidence of an in-
service disease or injury, and without any evidence of a 
chronic condition, service connection is not warranted.  

The Board has considered the testimony provided by the 
Veteran and his mother in this case.  According to a letter 
dated November 2004 from the Veteran's mother, she was called 
approximately one month before the Veteran's discharge and 
informed that he was hospitalized until he passed a kidney 
stone.  The Veteran also testified during his October 2002 VA 
examination that he passed his first kidney stone sometime 
during active service in 2000.  However, upon review of the 
evidence of record, the Board does not find this testimony to 
be credible.  According to the Veteran's May 2002 treatment 
records, the Veteran reported his first kidney stone being in 
1998.  The Veteran previously reported his first kidney stone 
being in 1999 upon filing his claim in November 2001.  
Therefore, the testimony is inconsistent on this matter, 
ranging from the year the Veteran was inducted into active 
duty to the month prior to his separation from active duty.  
Additionally, the Veteran's service treatment records do not 
indicate that the Veteran was ever hospitalized or treated 
for kidney stones.  Therefore, the Board does not find this 
to be credible evidence of an in-service disease or injury.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a chronic kidney stone condition 
must be denied.

Bronchitis

The Veteran contends that he is entitled to service 
connection for bronchitis.  However, upon review of the 
evidence of record, the Board finds that the Veteran does not 
have a current diagnosis of chronic bronchitis.  As such, 
service connection is not warranted  

The Veteran's service treatment records demonstrate that the 
Veteran was treated for respiratory ailments on a number of 
occasions during his active military service.  In April 1998, 
the Veteran was seen with complaints of coughing for the past 
72 hours.  No diagnosis of bronchitis was assigned at this 
time, but the Veteran was noted to have slight rasping in the 
upper left quadrant of the chest.  The Veteran was seen with 
complaints of difficulty breathing in September 1998, and the 
Veteran was noted to have possible inflammation of the 
bronchi.  A chest X-ray was performed in August 1999 and it 
revealed no significant abnormalities.  

The Veteran was next treated for coughing in May 2000.  The 
Veteran was noted to have swollen lymph nodes and difficulty 
swallowing, and he had white pustules on the back of his 
throat.  The Veteran was believed to have a possible upper 
respiratory infection.  The record demonstrates that the 
Veteran was treated again the following day.  However, it is 
not entirely clear what the Veteran was diagnosed with.  It 
is noted that the Veteran reported being told by the 
emergency room that he had strep throat.  However, strep 
throat has been crossed out and the word "bronchitis" has 
been written in its place.  Regardless of the unclear nature 
of this statement, bronchitis was not actually diagnosed by 
the treating physician at this time, and the Veteran was 
noted to have rhonci with a cough.  He was diagnosed with a 
chest cold the following day.  The final treatment involving 
the respiratory system is from August 2000.  The Veteran 
complained of a sore throat with trouble breathing, and he 
was diagnosed with acute pharyngitis.  Therefore, the 
evidence demonstrates that the Veteran did experience 
occasional respiratory symptoms during his military service.  

However, an in-service disease, in and of itself, is not 
sufficient to warrant a grant of service connection.  There 
must also be evidence of a current disability that is related 
to the Veteran's in-service disease or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran's post-service 
treatment records do not demonstrate that the Veteran has 
been diagnosed with chronic bronchitis since his separation 
from active duty.  In fact, there is no evidence of record to 
suggest that the Veteran has sought any medical treatment for 
a respiratory condition since his separation from active 
duty.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of a 
chronic respiratory condition, to include bronchitis, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board notes that the Veteran was afforded a VA 
respiratory examination in October 2002.  The Veteran 
complained of bronchitis three times per year for the last 
three years.  However, testing revealed that the Veteran had 
normal lung volumes and he had normal spirometry with no 
significant bronchodilator response.  Despite the normal 
respiratory examination, the examiner diagnosed the Veteran 
with chronic bronchitis which occurred at least three to five 
times per year.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Medical opinions premised upon an unsubstantiated account of 
a Veteran are of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrence(s) 
described); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitation of a veteran or other claimant).  The October 2002 
VA examiner did not reference any medical evidence supporting 
the fact that the Veteran suffered from bronchitis three to 
five times per year.  In fact, testing performed at the time 
of the VA examination revealed normal lungs.  As such, the 
diagnosis provided by the October 2002 VA examiner is of no 
probative value, as it is based solely on the Veteran's self-
report of chronic bronchitis.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for chronic 
bronchitis.  The Veteran's service treatment records do not 
demonstrate that the Veteran suffered from a chronic 
respiratory condition during his active military service.  
The records suggest that the Veteran was treated for 
respiratory symptoms on a number of occasions, but these 
appear to be acute and transitory episodes since they 
resolved upon treatment.  Additionally, the post-service 
treatment records do not suggest that the Veteran has been 
treated for a respiratory condition since his separation from 
active duty.  Without a current diagnosis of a respiratory 
condition, service connection is not warranted.  

Finally, the Board has again considered the testimony 
provided by the Veteran's mother in her letter of November 
2004.  According to the letter, the Veteran has had several 
episodes of bronchitis since his separation from active duty.  
The Veteran's mother indicated that she treats these 
conditions on her own with over the counter medication.  
However, as noted throughout this opinion, the Veteran's 
mother is not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The fact that the Veteran's mother reports 
treating respiratory symptoms on several occasions is not a 
competent diagnosis of a chronic respiratory disorder.  The 
reliable medical evidence of record is silent regarding a 
diagnosis of a chronic respiratory disorder.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for chronic bronchitis must be denied.
Tonsil Condition

The Veteran contends that he is entitled to service 
connection for a chronic tonsil condition.  However, upon 
review of the evidence of record, the Board finds that the 
Veteran does not have a current diagnosis of a chronic tonsil 
condition and that he did not suffer from a tonsil condition 
during his military service.  As such, service connection is 
not warranted  

The Veteran's service treatment records do not demonstrate 
that the Veteran was diagnosed with tonsillitis during his 
military service.  In May 2000, the Veteran was noted to have 
swollen lymph nodes and difficulty swallowing, with white 
pustules on the back of his throat.  The Veteran was 
diagnosed with either strep throat or bronchitis at this time 
- the record is not entirely clear.  There was no diagnosis 
of tonsillitis at this time.  An August 2000 in-service 
treatment record reflects that the Veteran was diagnosed with 
acute pharyngitis.  The Veteran reported having difficulty 
swallowing and eating, and the treating physician noted that 
he had grossly swollen tonsils at this time.  However, there 
is no follow up treatment for this condition in the Veteran's 
service treatment records.  Therefore, the Veteran's service 
treatment records do not demonstrate that the Veteran was 
diagnosed with a chronic throat condition, to include 
tonsillitis, during his active military service.  

The fact that the Veteran had symptoms involving the throat 
on a few occasions during his active military service is not 
sufficient to establish entitlement to service connection.  
There must also be evidence of a current disability that is 
related to the Veteran's in-service disease or injury.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The Veteran's 
post-service treatment records do not demonstrate that the 
Veteran has been diagnosed with tonsillitis since his 
separation from active duty.  In fact, there is no evidence 
of record to suggest that the Veteran has sought any medical 
treatment for a sore throat since his separation from active 
duty.  There must be a current diagnosis of a disorder for 
service connection to be granted.  Hickson, 12 Vet. App. at 
252.  Without a medical diagnosis of tonsillitis, the Board 
must deny the Veteran's claim.  See Degmetich, 104 F.3d at 
1333 (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board again notes that the Veteran was afforded a VA 
respiratory examination in October 2002.  The Veteran 
complained of tonsillitis occurring annually since 1998.  
There was no actual finding of tonsillitis noted during the 
examiner's physical examination.  However, the examiner did 
indicate that the Veteran had a diagnosis of tonsillitis 
occurring at least yearly.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Medical opinions premised upon an unsubstantiated account of 
a Veteran are of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrence(s) 
described); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (holding that the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitation of a Veteran or other claimant).  The October 2002 
VA examiner did not reference any medical evidence supporting 
the claim that the Veteran suffered from tonsillitis on a 
yearly basis.  As such, the diagnosis provided by the October 
2002 VA examiner is of no probative value, as it is based 
solely on the Veteran's account of symptoms that are 
contradicted by the evidence of record.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a disorder 
of the tonsils.  The Veteran's service treatment records do 
not suggest that the Veteran suffered a chronic disorder of 
the tonsils or the throat during his active military service.  
Likewise, the post-service medical evidence of record 
demonstrates that the Veteran has not sought medical 
treatment for a sore throat since his separation from active 
duty.  Since there is no current diagnosis of a chronic 
condition of the tonsils, service connection is not 
warranted.  

As a final matter, the Board has again considered the 
testimony provided by the Veteran's mother in her letter of 
November 2004.  According to the letter, the Veteran has had 
several episodes of an infected throat since his separation 
from active duty.  The Veteran's mother indicated that she 
treats this condition on her own with over the counter 
medication.  However, as noted throughout this opinion, the 
Veteran's mother is not capable of opining on matters 
requiring medical knowledge.  Routen, 10 Vet. App at 186; see 
also Bostain , 11 Vet. App. at 127 (citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  The 
fact that the Veteran's mother reports treating a sore throat 
on several occasions is not a competent diagnosis of a 
chronic disorder of the tonsils.  The reliable medical 
evidence of record is silent regarding a diagnosis of 
tonsillitis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a disorder of the tonsils must be 
denied.




ORDER

Entitlement to an initial compensable disability rating for 
the residuals of a cortical fracture, proximal phalanx, of 
the left 5th (small) finger, is denied.  

Entitlement to service connection for status-post open 
reduction and internal fixation of a right ankle fracture is 
denied.  

Entitlement to service connection for a compression fracture 
of the lumbar spine at the L3 level with retrolisthesis of 
the L5 and S1 levels is denied.  

Entitlement to service connection for a left knee injury is 
denied.  

Entitlement to service connection for a mental disorder is 
denied.  

Entitlement to service connection for a kidney disorder, 
claimed as chronic kidney stones is denied.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to service connection for a condition of the 
tonsils is denied.  



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


